Per Curiam.
The applications for reduction of 1939-40 and 1940-41 assessments were filed by Seaman Estates, Inc., as owner. They were verified by Etta F. Goldberg, as agent for said owner. The petitions for review were likewise made in the name of Seaman Estates, Inc., as owner. They were verified by Etta F. Goldberg in one instance and Eleanore Chervon in the other, as agents for Seaman Estates, Inc. The proof adduced on the trial shows conclusively that Seaman Estates, Inc., conveyed the property affected to one Morris A. Goodman on December 31, 1937, and never regained title thereafter. This was more than two years before the first taxable status date involved.
Under the circumstances the applications and the petitions were not made by a party having the legal right to claim it was aggrieved by the assessments complained of, and the motion to dismiss the writs should have been granted.
People ex rel. Durham Realty Corp. v. Cantor (234 N. Y. 507) is clearly distinguishable. There, by inadvertence, the agent who verified the petition misstated the name of his principal. He was in fact the agent of the true owner. In the case at bar no such mistake is claimed. What petitioner seeks to do here is to establish that Seaman Estates, Inc., was a so-called “ family ” corporation and that the corporate entity should be disregarded. We may not afford such refief under the present circumstances.
The order, so far as appealed from, should be reversed, with twenty dollars costs and disbursements, and the motion to dismiss the petitions and writs of certiorari for the 1939-40 and 1940-41 proceedings granted.
Martin, P. J., Untermyer, Cohn and Callahan, JJ., concur; Dore, J., dissents and votes to affirm.